Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7, 8, 11-13, and 15-21 have been amended.  
	Claims 2, 4-6, 9, 10, and 14 are original claims.
Claims 1-21 are currently pending in the application and are considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey, U.S. Patent Application Publication 20120089336, in view of Rossi, U.S. Patent 8170893, and further in view of Kale, et al., A Probabilistic Approach for Reliability and Life Prediction of Electronics in Drilling and Evaluation Tools, Annual Conference of the Prognostics and Health Management Society 2014, September 17, 2014 (hereinafter “Kale”).
	Claims 1, 11, and 20 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated. As noted in the 35 USC 112(b) rejections, dependent system claims 12-19 are interpreted as being dependent from the system of claim 11, and not dependent from the method claim of claim 10 (which is dependent upon the method claim of claim 1).
	Garvey — which like the present invention is directed to estimating a remaining useful life of a downhole tool — discloses:
	(claim 1) A method comprising: 
	(claim 11) A system comprising: at least one processor; and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions, including functions to:
	(claim 20) A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to:
	determining a plurality of model parameters corresponding to stress variables associated with a tool, wherein the model parameters [correspond] to the stress variables in a life-stress acceleration model; 
	[a system for determining the amount of life consumed for a tool (0004); a method of estimating the remaining life of a tool (0005); a shift toward condition based maintenance, which, as of today, uses design guidelines and rough thresholds for nominal operation to assess individual tool health (0003); a set of computer executable instructions stored on a computer readable medium…that when executed causes a computer to implement the method of the present invention (0052); A system for determining the amount of life consumed for a tool, the system comprising: at least one sensor associated with the tool for generating observation data; a memory in operable communication with the at least one sensor, the memory including a database for storing the observation data generated by the sensor; and a processor in operable communication with the memory, the processor including: a model generator that generates a current model for a current run of the tool, the current model including parameters of a functional approximation of the observation data; a classifier that classifies the current model; a current run estimator that determines the amount of life consumed based on the classification of the current model and a time of use associated with the current run (claim 1, 0004; see also 0037, claim 10); sensors are used to monitor various downhole conditions and formation characteristics (0001); telemetry data is collected during operation (0003); the functional parameters of the run are determined by the model generator 36 and compared to other models by the classifier 39 (0043); The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012)] While Garvey does not explicitly recite the modifier of a, “life-acceleration,” model, Garvey teaches the broadest reasonable interpretation of the limitation, and teaches the broadest reasonable interpretation of a, “life-acceleration,” model as described by the instant specification (See at least 0002). 	
	processing the life-stress acceleration model including the model parameters as a condition based maintenance algorithm 
	[a shift toward condition based maintenance, which, as of today, uses design guidelines and rough thresholds for nominal operation to assess individual tool health (0003);
	to determine, for each step in a series of steps of an operational run of the tool and for each of the stress variables, a proportion of life of the tool used during the step based, at least in part, on: a measured value of the stress variable during the step, […], and 
	[generates a current model for a current run of the tool, the current model including parameters of a functional approximation of the observation data (0004); The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012; see also 0004, 0037,claim 1, claim 10); a life consumption calculator may determine life used by a current run based on elapsed time and operational data of a current run, and the total lifetime calculator adds the life consumed on the current run to a running total of life used (0038-0044, Fig. 3)] 
NOTE: The limitations above amount to a repetition of functions (i.e., a duplication of parts). It would be obvious to perform the same functions for determining a proportion of life of the tool used for each step in a series of steps of an operational run of the tool and for each of the stress variables, or at any period of time, due to any associated stress variable. Garvey discloses: sensors used to monitor various downhole conditions; telemetry data collected during operation; generating a model for a current run, comparing the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure; determining life used by a current run, repeating the process each time the tool is exposed to stressors, adding the life consumed on the current run to a running total of life used. This teaches the limitation as described in the instant specification, wherein data may be collected in discrete time steps associated with stress levels so that the cumulative damage model may be built such that the remaining life of a component (tool) depends on a stress that has been accumulated so far (0026)] It would be obvious to perform the same functions to achieve the same expected results of determining a proportion of life of the tool used during any period of time due to any available stress variable. See MPEP 2144.04

	a reference life of the tool when all the stress variables are at reference levels; 
	[example models are used as comparisons for the current model (0030); In general, the example models 38 are based off of stress histories for different tools from birth (e.g., first run or first run after maintenance) to failure (0031); models may be formed via regression, machine learning, or other fitting techniques in order to construct a vector of exemplar failure time and functional approximations (0032-0034; see also 0041-0042, 0048 discussing lifetime exemplars associated with models and equations)] 	
	computing a proportion of the reference life of the tool used during the operational run based on a time duration of each step in the series of steps, and the proportion of the reference life of the tool determined for each step and for each of the stress variables; 
	[The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012; see also 0029, 0047, 0049); At block 52, the parameters of the functional approximations for the current run are stored (0047); At a block 54 the expected life consumed at the final time t* is estimated…where Lc is the lifetime consumed (0048); At block 56…The selected value equals the amount of useful life utilized for the tool in the particular run (0049)]
	calculating one or more failure parameters related to operation of the tool during the operational run based on the reference life of the tool and the computed proportion of the reference life of the tool used during the operational run; and 
	[The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012); a remaining useful life of the tool 33 was estimated by implementing a three step process: 1) estimate the expected accumulated stresses and remaining lifetimes, 2) classify the current stress path according to its current accumulated stress, estimate the remaining useful life by combining the classification results with the expected remaining lifetimes (0035)]
	In summary, Garvey discloses: a system and method to assess individual tool health; sensors used to monitor various downhole conditions; telemetry data collected during operation; using example models comprising exemplar failure times and functional approximations; generating a current model including parameters of a functional approximation of the observation data for a current run; comparing the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure; determining life used by a current run; adding the life consumed on the current run to a running total of life used; repeating the process each time the tool is exposed to stressors to keep a running total of the amount of life consumed; and estimating the remaining useful life based on the amount of time a tool is exposed to certain stressors, models, life used, and exemplar failure time and functional approximations. As described by Garvey, the telemetry data collected during operation and models may be used to determine a proportion of life used at different times during a current run, a proportion of life used for an entire run, a proportion of life used for multiple runs, and a proportion of life used for any desired time period for which data is available.
	While Garvey discloses determining data associated with the life of a tool used, the life of a tool remaining, and failure parameters related to operation of the tool, as discussed above, and also describes the system and method in relation to periodic maintenance and condition based maintenance (0003) and customers demanding high reliability to help them prevent costly downhole failures (0002), Garvey does not appear 
	However, Rossi — which is directed to model-based maintenance improvement methodologies — discloses (while other portions of the limitations and relevant prior art disclosure may be provided for context, note the portion in italics is what is particularly being addressed): 
	(claim 1) generating a maintenance order for the tool based on the one or more failure parameters.
	(claims 11 and 20) generate a maintenance order for performing maintenance of the tool based on the one or more failure parameters.
	[breakdowns create maintenance and production losses which severely affects the productivity…When components break down they need to be repaired or replaced immediately to avoid incurring higher losses. The repair and replacement (R&R) activities when reacting to breakdowns, still prevalent in today's manufacturing environments, are known as reactive maintenance (RM). Work orders are typically written to authorize work on machines and to document the occurrence (c1:37-49); the problem of maintenance losses has been partially addressed by a broad variety of methodologies such as preventive maintenance (PM) also known as Time Based Maintenance (TBM), Predictive Maintenance (PdM), Total Productive Maintenance (TPM), Reliability Centered Maintenance (RCM), Root Failure Cause Analysis (RFCA) or Failure Mode and Effect Analysis (FMEA) and Lean Maintenance (c2:14-22); generating and optimizing work orders (c5:21-22, c7:3-11); creating work orders and providing tools for managing maintenance processes. These processes for creating work orders can include integrating and using FMEA, non-FMEA and OEM work orders. The processes further include providing maintenance financial and work order metrics; processes for managing repair and replacing (R&R) and R&R Project (R&RP) processes (c5:49-62); Work orders tasks have been traditionally developed using methods based on past failure data such as Failure Mode and Effect Analysis (FMEA), Root Failure Cause Analysis (RFCA) or Failure-Reporting Analysis and Corrective Action System (FRACAS) (c10:16-21); Adding the failure based methodology of RFCA or FMEA or FRACAS from known and trusted past failure history to create work order tasks can be very valuable. Failure based (FB) work orders are designed to avoid the same failure modes that occurred in the past by eliminating the source that created them (c15:11-17); Maintenance R&R work orders are assigned as such when an asset is wearing, stressing or breaking down or when Maintenance Project work orders are intended to eliminating, mitigating, avoiding, reducing a work order of maintenance origin (c22:46-50); work orders including maintenance tasks to be performed (c15:21-27); technicians in the field performing the tasks (c28:13-18, c29:45-48); metrics associated with the performance of work orders (c28:25-33); probabilities affected by situational variables (c8:57-59); determining and selecting variables for parameters associated with wear or stress (c13:6-22, c32:3-16, Fig. 6; see also c14:33-47, c14:49-59, c21:8-13)]
	In summary, Rossi discloses repairing or replacing components immediately to avoid incurring higher losses; repair and replacement activities when reacting to 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Garvey teaches estimating a remaining useful life of a downhole tool. Rossi teaches model-based maintenance improvement methodologies.
	The difference between Garvey and Rossi is that Garvey does not appear to explicitly recite generating a maintenance order and performing maintenance based on the one or more failure parameters.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of model-based maintenance improvement methodologies, as taught by Rossi, with the known methods of estimating a remaining useful life of a downhole tool, as taught by Garvey, in order to authorize, generate, and optimize work orders and document the occurrence (Rossi c5:49-62, c5:21-22, c7:3-11, c1:37-49) based on past failure data by integrating and using FMEA, non-FMEA and OEM work orders (Rossi c5:49-62, c10:16-21) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
 Rossi) with the system and method for estimating a remaining useful life of a downhole tool (as taught by Garvey) in order to authorize, generate, and optimize work orders and document the occurrence based on past failure data by integrating and using FMEA, non-FMEA and OEM work orders. 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Garvey and Rossi do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	While, as discussed above, Garvey discloses a model generator that generates a current model for a current run of the tool, the current model including parameters of a functional approximation of the observation data (Garvey claim 1, 0004; see also 0037, claim 10); the functional parameters of the run are determined by the model generator (Garvey 0043); and Rossi discloses determining and selecting variables for parameters associated with wear or stress (c13:6-22, c32:3-16, Fig. 6; see also c14:33-47, c14:49-59, c21:8-13), the combination of Garvey and Rossi does not appear to explicitly recite coefficients corresponding to the stress variables.
	However, Kale — which is directed to a probabilistic approach for reliability and life prediction of electronics in drilling and evaluation tools — discloses (while other portions of the limitations and relevant prior art disclosure may be provided for context, note the portion in italics is what is particularly being addressed):
	determining a plurality of model parameters corresponding to stress variables associated with a tool, 
	[preventing costly downhole tool failures and ensuring success of any drilling operation…the failure is expressed in terms of several candidate models. Bayesian updating is used to incorporate real time operational history for a specific part and select the most accurate failure model for that part (ABSTRACT pg. 1); developing a predictive model for failure because individual components…may fail by many failure modes based on the operating environmental conditions (Section 1. INTRODUCTION first column pg. 2); Parameter estimation technique is used to calibrate statistical equations to field data and probabilistic analysis is used to obtain the likelihood of failure. The model parameters are represented as random variables with probability distribution (pg. 3 column 1)]
	wherein the model parameters include coefficients corresponding to the stress variables in a life-stress acceleration model; 
	[coefficients on stress variables in the life equation (e.g. Eq. A-1, A-5 and A-8) (pg. 5 column 2; see also pg. 12 for Equations A-1, A-5, and A-8); The models obtained from accelerated tests are also widely used to estimate the life for fielded scale accelerated test life to that under the actual operating environment in the field…. Field data driven methodologies for modeling time to failure….This methods use operating environment measured in field, repair and maintenance information of fielded products in conjunction with statistical modeling to predict the life of parts in operation (Section 1. INTRODUCTION second column pg. 2)]
	Additionally, Kale further discloses:
	processing the life-stress acceleration model including the model parameters as a condition based maintenance algorithm to determine, for each step in a series of steps of an operational run of the tool and for each of the stress variables, a proportion of life of the tool used during the step based, at least in part, on: a measured value of the stress variable during the step, the coefficient corresponding to the stress variable, and a reference life of the tool when all the stress variables are at reference levels; 
	computing a proportion of the reference life of the tool used during the operational run based on a time duration of each step in the series of steps, and the proportion of the reference life of the tool determined for each step and for each of the stress variables; 
	calculating one or more failure parameters related to operation of the tool during the operational run based on the reference life of the tool and the computed proportion of the reference life of the tool used during the operational run; and 
	[Algorithm to determine life from cumulative damage over time and the best-fit mathematical model using a combination of statistical distribution and characteristic life function (Section 7. CONCLUSIONS pg. 9; see also pg. 11 listing relation between characteristics of life and stress variables are represented by using models (APPENDIX A Section A. General Log-Linear Model pg. 12); The models obtained from accelerated tests are also widely used to estimate the life for fielded products by using the governing equation to scale accelerated test life to that under the actual operating environment in the field…. Field data driven methodologies for modeling time to failure….This methods use operating environment measured in field, repair and maintenance information of fielded products in conjunction with statistical modeling to predict the life of parts in operation (Section 1. INTRODUCTION second column pg. 2)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Garvey teaches estimating a remaining useful life of a downhole tool. Rossi teaches model-based maintenance improvement methodologies. Kale teaches a probabilistic approach for reliability and life prediction of electronics in drilling and evaluation tools.
	The difference between the combination of Garvey and Rossi and Kale is that the combination of Garvey and Rossi does not appear to explicitly recite coefficients corresponding to the stress variables.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of a probabilistic approach for reliability and life prediction of electronics in drilling and evaluation tools, as taught by Kale and the known methods of model-based Rossi, with the known methods of estimating a remaining useful life of a downhole tool, as taught by Garvey, in order to incorporate real time operational history for a specific part and select the most accurate failure model for that part (Kale ABSTRACT pg. 1), develop a predictive model for failure because individual components based on the operating environmental conditions (Kale Section 1. INTRODUCTION first column pg. 2), and estimate the life for fielded products by using the governing equation to scale accelerated test life to that under the actual operating environment in the field (Kale Section 1. INTRODUCTION second column pg. 2) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a probabilistic approach for reliability and life prediction of electronics in drilling and evaluation tools (as taught by Kale) and the features of creating work orders using FMEA; work order tasks developed using methods based on past failure data, such as FMEA; work orders including tasks to be performed; technicians performing tasks in the field; and metrics associated with the performance of work orders (as taught by Rossi) with the system and method for estimating a remaining useful life of a downhole tool (as taught by Garvey) in order to incorporate real time operational history for a specific part and select the most accurate failure model for that part, develop a predictive model for failure because individual components based on the operating environmental 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Garvey, Rossi, and Kale do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claims 2 and 12, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 1 and 11. 
	Garvey further discloses:
	wherein determining the plurality of model parameters comprises: determining [obtain] the plurality of model parameters based on data associated with failure times of the tool, […] and levels of the stress variables throughout an operational life of the tool. 
	[a model generator that generates a current model for a current run of the tool, the current model including parameters of a functional approximation of the observation data; a classifier that classifies the current model; a current run estimator that determines the amount of life consumed based on the classification of the current model and a time of use associated with the current run (claim 1, 0004; see also 0037); The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012)]	
	Additionally, Kale further discloses:
	wherein determining the plurality of model parameters comprises: determining the plurality of model parameters based on data associated with failure times of the tool, suspension times of the tool, and levels of the stress variables throughout an operational life of the tool. 
	[preventing costly downhole tool failures and ensuring success of any drilling operation…the failure is expressed in terms of several candidate models. Bayesian updating is used to incorporate real time operational history for a specific part and select the most accurate failure model for that part (ABSTRACT pg. 1); developing a predictive model for failure because individual components…may fail by many failure modes based on the operating environmental conditions (Section 1. INTRODUCTION first column pg. 2); The models obtained from accelerated tests are also widely used to estimate the life for fielded products by using the governing equation to scale accelerated test life to that under the actual operating environment in the field…. Field data driven methodologies for modeling time to failure….This methods use operating environment measured in field, repair and maintenance information of fielded products in conjunction with statistical modeling to predict the life of parts in operation (Section 1. INTRODUCTION second column pg. 2); life cycle data for failures, suspensions, repairs, and revision upgrades (Section 4.1. Consolidating Life Cycle Data Table 1 pg. suspension data to estimate the mean and variance of parameters of the characteristic life function (Section 4.2. Iteratively Reweighted Maximum Likelihood Algorithm pg. 5); life cycle data for components used in drilling operations for parts that failed in the field and for suspensions (Section 6. RESULTS pg. 7, Fig. 5); clustering mechanism to group parts life cycle data by upgrades, repair, failures, and suspensions (Section 7 CONCLUSIONS pg. 9); Suspensions are used in reliability modeling to represent hours accumulated on parts that are in operation or removed from service for reasons other than failure (NOMENCLATURE pg. 10)]
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.
 
	Regarding claims 3, 13, and 21, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 1, 11, and 20.
	Rossi further discloses:
	wherein determining the plurality of model parameters comprises: determining [a] likelihood function of a probability […] of a failure distribution, and 
	[using forecasting and reliability functions to closely trend and estimate the confidence interval of asset failure likelihood, determining testing frequency, determining statistically when a part has to be replaced (based on mean time between or before failures), forecasting asset performance and life expectancy under different loads and conditions (c13:6-14, c14:33-40); probabilities associated with repair losses due to assets breaking down (c7:13-38; c8:50-59, c26:10-34, Fig. 4)]
wherein the failure distribution is modeled in accordance with a combined Weibull […] model based on levels of the stress variables within each step in the series of steps.  
	[the use of Weibull, lognormal, exponential, etc. Reliability Functions (c18:57-63; c32:17-50), probabilities associated with repair losses due to assets breaking down (c7:13-38; c8:50-59, c26:10-34, Fig. 4)]
	Additionally, Kale further discloses (note the portion in italics is what has not been addressed):
	wherein determining the plurality of model parameters comprises: determining values that maximize a log likelihood function of a probability density function (PDF) of a failure distribution, and wherein the failure distribution is modeled in accordance with a combined Weibull-cumulative damage model based on levels of the stress variables within each step in the series of steps.  
	[the Weibull, lognormal and exponential distributions are used to build time to failure models…The unknown parameter of the composite model is determined by tuning the model equation to field data using the Iterative Maximum Likelihood Estimation technique (Section 5.1. Generating Best Fit Model pg. 6); The impact of outliers on the quality of the predictive model can be minimized by optimally weighting the life cycle data… The likelihood equation is subjected to constraint…iteratively reweighted maximum likelihood estimation (IRMLE) technique was developed to determine the optimal weight of each data point in the life cycle data… the new technique iteratively maximizes the weighted likelihood function of life data until the quality of model shows no further improvement. Iteratively reweighted maximum likelihood estimation procedures assign weight that is inversely proportional to the log-likelihood of the data point (Section 4.2. Iteratively Reweighted Maximum Likelihood Algorithm pg. 5); Algorithm to determine life from cumulative damage over time and the best-fit mathematical model using a combination of statistical distribution and characteristic life function (Section 7. CONCLUSIONS pg. 9); The relation between characteristics of life and stress variables are represented by using one of the three models: generalized log-linear (GLL), proportional hazard (PH) or cumulative damage (CD)… For a Weibull distribution, the probability density function is shown in Eq. (A-2)… unknown parameters calculated from field data using the maximum likelihood estimation technique…The probability density function (PDF) for an exponential distribution can be obtained by putting β=1 in Eq. (A-1). For lognormal distribution, the probability density function for a GLL stress function is shown in Eq. (A-3) (APPENDIX A Section A. General Log-Linear Model pg. 12); The cumulative damage model is designed to incorporate the effect of varying stress on life of components. The model takes into account the impact of damage accumulated at each stress level on the reliability of the part… The probability distribution functions for Weibull and lognormal distributions are obtained by substituting Eq. (A-7) in Eqs (A-2) and (A-3), respectively (APPENDIX A Section C. Cumulative Damage Model pg. 12); The maximum likelihood estimation (MLE) obtains the most likely values of parameters that best describes lifecycle data…the probability density function (pdf) for time to failure (APPENDIX A Section E. Maximum Likelihood Estimation and Outlier Detection pgs. 12-13)]


	Regarding claims 4 and 14, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 3 and 13.
	Kale further discloses:
wherein the combined Weibull-cumulative damage model comprises one or more interaction variables modeling interaction between two or more of the stress variables. 
[the life of electronic assemblies used in drilling and evaluations can be predicted accurately by using the probabilistic model and incorporating operational effects. Interaction between different factors causes the components to degrade faster than individual factors acting alone (Section 1 INTRODUCTION pg. 3); Drilling electronics under downhole conditions can fail because of several mechanisms that can be caused by the interaction of several variables (like temperature, vibration, and power cycles) (Section 5.2 Model Selection and Updating Using Real Time Data pg. 6); reduce the scatter in the life prediction by incorporating the cumulative effect of temperature, vibration and their interaction on life consumption (Section 6. RESULTS pg. 7); The best fit model is a Weibull distribution with a characteristic life function whose parameters are α and β… Model M1 shows the interaction of temperature and lateral are significant factors affecting the life of the part; model M2 shows the temperature by itself is significant; and model M3 shows the temperature plus interaction of temperature and stick slip are significant factors (Section 6 RESULTS pg. 8, Table 2)]


	Regarding claim 5, The method of claim 1, 
	The combination of Garvey, Rossi, and Kale teaches the limitations of claim 1. 
	Garvey further discloses:
	wherein determining the plurality of model parameters comprises: estimating the plurality of model parameters based on at least one of domain knowledge of the tool, comparison with one or more other tools, or manufacturer's data associated with the tool. 
	[the example models 38 are based off of stress histories for different tools from birth (e.g., first run or first run after maintenance) to failure (0031); models may be formed via regression, machine learning, or other fitting techniques in order to construct a vector of exemplar failure time and functional approximations (0032-0034; see also 0041-0042, 0048 discussing lifetime exemplars associated with models and equations)]
	The motivation and rationale discussed in addressing claims 1 applies here, as well.	

	Regarding claims 6 and 15, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 1 and 11.
	Garvey further discloses:
	further comprising: adjusting the plurality of model parameters based on the one or more failure parameters, and failure rates of the tool. 

	As described by Garvey, parameters of the functional approximations and failure times for example models for multiple tools may be used as comparisons with a current model based on the parameters of the functional approximations for a current run, wherein approximating functions and mapping algorithms may use current data for a current run in conjunction with models based on historical data to determine the expected life consumed at different points in time and changes to estimated failure time.
	This teaches the limitation as described in the instant specification, wherein the system may comprise models using an algorithm or series of algorithms, an algorithm may be adjusted according to failure rates based on data collected during field 
	Additionally, Rossi further discloses: 
	[calculating values and probabilities…the difference between all estimated probabilities with actual metrics…all estimated probabilities with actual metrics…forecasting, statistical functions such as average, max, min, std deviation, etc. using data available…FIG. 8 shows a software screen example showing some of the calculations that can be 50 performed when selecting different variables of interest (c32:17-50); modifications needed to implement each task (c31:10-11); analyzing data according to parameters selected and showing the result of the variables selected (c32:51-65, Fig. 6, Fig. 8); adjusting the process accordingly to new performance parameters (c22:21-34; see also c25:20-28); making modifications to facilitate implementation (c12:20-26, c14:49-59); determining modifications necessary for detecting wear effectively and efficiently (c28:5-12; see also c29:36-44)]
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.	

	Regarding claims 7 and 16, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 1 and 11.
	Garvey further discloses:
	wherein the life-stress acceleration model is configured to scale units of time at different types and values of the stress variables.  
storing the parameters of the functional approximations for each example tool and the failure times as a vector of models (0005); information can be used to construct a vector of exemplar failure time and functional approximations (0034; see also 0038, 0040, 0047, 0049, claim 10, claim 11); a total lifetime calculator calculates life based on time and operational data (0038-0044, Fig. 3); estimate the expected accumulated stresses and remaining lifetimes (0035); any of an infinite number of combinations of approximating functions and mapping algorithms could be used in blocks 50, 52 and 56. For example, linear regression may be used to parameterize accumulated stress paths, the slopes of the paths may be used as the function parameters (0050)]
	Additionally, Kale further discloses:
	wherein the life-stress acceleration model is configured to scale units of time at different types and values of the stress variables.  
	[The models obtained from accelerated tests are also widely used to estimate the life for fielded products by using the governing equation to scale accelerated test life to that under the actual operating environment in the field (pg. 2 column 2; see also pg. 10 column 1 and pg. 12 column 1, Equation A-1, pg. 13 column 1 listing “Characteristic life or scale factor of a probability distribution” as a variable); each failure mode can be caused by the interaction of several variables (ABSTRACT pg. 1; see also Section 1. INTRODUCTION pg. 3); factors can act alone or interact with each other to produce several degradation mechanisms that can cause failure (Section 1. INTRODUCTION pg. 1); Interaction between different factors causes the components to degrade faster than individual factors acting alone several mechanisms that can be caused by the interaction of several variables (like temperature, vibration, and power cycles) (Section 5.2 Model Selection and Updating Using Real Time Data pg. 6); life prediction by incorporating the cumulative effect of temperature, vibration and their interaction on life consumption (Section 6. RESULTS pg. 7, APPENDIX A. Figs. A1-A7)]
	While the disclosure above as related to modeling and predicting failure of a component based on operational data over time, wherein several variables may interact to produce degradation mechanisms teaches the broadest reasonable interpretation of the limitation, additionally, Kale further discloses:
	[Bayesian updating is used to incorporate real time operational history for a specific part and select the most accurate failure model for that part…a systematic approach is developed for predicting the life of electronics in downhole drilling environments using statistical modeling and probabilistic methods on life cycle history and operational data from the field. (Abstract pg. 1); One of the challenges in using this model to accurately estimate remaining life is that the operating environment is variable throughout the life of a component. This is overcome by updating the remaining life estimate after each drilling mission (life of a part can span several drilling missions and each mission may have different load history and hours) (pg. 5 column 2); developing a predictive model for failure because individual components… may fail by many failure modes based on the operating environmental conditions (Section 1. INTRODUCTION first column pg. 2); deriving models for time to failure of PCBAs used in drilling and evaluation tools using field data. The methodology combines parameter estimation techniques, statistical reliability analysis and Bayesian math in a probabilistic framework (pg. 3 column 1); reliability models are developed and algorithms are used to analyze field data and develop mathematical models for time to failure (pg. 3 column 2; see also pg. 5 column 2)]
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.	

	Regarding claims 8 and 17, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 1 and 11.
	Garvey further discloses: 
	wherein: the one or more failure parameters comprise a remaining useful life (RUL) parameter associated with the tool; and 
	[a system for determining the amount of life consumed for a tool (0004); a method of estimating the remaining life of a tool (0005); a shift toward condition based maintenance, which, as of today, uses design guidelines and rough thresholds for nominal operation to assess individual tool health (0003); a model generator that generates a current model for a current run of the tool, the current model including parameters of a functional approximation of the observation data (claim 1, 0004; see also 0037, claim 10); the functional parameters of the run are determined by the model generator 36 and compared to other models by the classifier 39 (0043); The systems and methods compare the amount of time a tool is exposed to certain stressors to Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012)]	
	the RUL parameter is calculated based on the reference lifetime of the tool 
	[a method of estimating the remaining life of a tool (0005); example models are used as comparisons for the current model (0030); In general, the example models 38 are based off of stress histories for different tools from birth (e.g., first run or first run after maintenance) to failure (0031); models may be formed via regression, machine learning, or other fitting techniques in order to construct a vector of exemplar failure time and functional approximations (0032-0034; see also 0041-0042, 0048 discussing lifetime exemplars associated with models and equations); The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012)]
	and the proportion of the reference life of the tool used during the operational run.  
	[The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the determine life used by a current run based on elapsed time and operational data of a current run, and the total lifetime calculator adds the life consumed on the current run to a running total of life used (0038-0044, Fig. 3)]
	Additionally, Kale further discloses:
	wherein: the one or more failure parameters comprise a remaining useful life (RUL) parameter associated with the tool; and the RUL parameter is calculated based on the reference lifetime of the tool and the proportion of the reference life of the tool used during the operational run.  
	[One of the challenges in using this model to accurately estimate remaining life is that the operating environment is variable throughout the life of a component. This is overcome by updating the remaining life estimate after each drilling mission (life of a part can span several drilling missions and each mission may have different load history and hours) (pg. 5 column 2); developing a predictive model for failure because individual components… may fail by many failure modes based on the operating environmental conditions (Section 1. INTRODUCTION first column pg. 2); Algorithm to determine life from cumulative damage over time and the best-fit mathematical model using a combination of statistical distribution and characteristic life function (Section 7. CONCLUSIONS pg. 9); The models obtained from accelerated tests are also widely used to estimate the life for fielded products by using the governing equation to scale accelerated test life to that under the actual operating environment in the field…. Field data driven methodologies for modeling operating environment measured in field, repair and maintenance information of fielded products in conjunction with statistical modeling to predict the life of parts in operation (Section 1. INTRODUCTION second column pg. 2)]
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.	

	Regarding claims 9 and 18, the combination of Garvey and Rossi teaches the limitations of claims 1 and 11.
	Garvey further discloses:
	wherein the proportion of life of the tool used during the operational run is computed by summing each proportion of life of the tool used during each step in the series of steps due to each stress variable. 
	[a system for determining the amount of life consumed for a tool (0004); a method of estimating the remaining life of a tool (0005); sensors are used to monitor various downhole conditions and formation characteristics (0001); telemetry data is collected during operation (0003); generates a current model for a current run of the tool, the current model including parameters of a functional approximation of the observation data (0004); The systems and methods compare the amount of time a tool is exposed to certain stressors to determine how much of the useful life has been consumed by the exposure. Each time the tool is exposed to stressors, the process is repeated to keep a running total of the amount of life consumed. The running total is simply the aggregation of the amount of life consumed by each exposure in one embodiment (0012); a life consumption calculator may determine life used by a current run based on elapsed time and operational data of a current run, and the total lifetime calculator adds the life consumed on the current run to a running total of life used (0038-0044, Fig. 3)] 
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.	
	
	Regarding claims 10 and 19, the combination of Garvey, Rossi, and Kale teaches the limitations of claims 1 and 11.
	Kale further discloses:
	wherein the plurality of stress variables comprise one or more interaction variables modeling interaction between two or more individual stress variables of the stress variables. 
	[each failure mode can be caused by the interaction of several variables (ABSTRACT pg. 1; see also Section 1. INTRODUCTION pg. 3); factors can act alone or interact with each other to produce several degradation mechanisms that can cause failure (Section 1. INTRODUCTION pg. 1); Interaction between different factors causes the components to degrade faster than individual factors acting alone (Section 1. INTRODUCTION pg. 3); The best fit model is representative of a nominal part. Drilling electronics under downhole conditions can fail because of several mechanisms that can be caused by the interaction of several variables (like temperature, vibration, and power cycles) (Section 5.2 Model Selection and Updating Using Real Time Data pg. 6); The x axis on the plots represents the average life prediction by incorporating the cumulative effect of temperature, vibration and their interaction on life consumption (Section 6. RESULTS pg. 7, APPENDIX A. Figs. A1-A7); Table 2 show the parameters of the time to failure model built from the data in Fig. 4 and 5…Model M1 shows the interaction of temperature and lateral are significant factors affecting the life of the part; model M2 shows the temperature by itself is significant; and model M3 shows the temperature plus interaction of temperature and stick slip are significant factors (Section 6. RESULTS pg. 8)]
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.	

Response to Arguments
Applicant’s arguments on pages 9-13, filed on 12/14/20 have been fully considered but they are not persuasive. Applicant notes, on page 9, that claims 1, 3, 7, 8, 11-13, and 15-21 are amended, no claims are cancelled or added, and claims 1-21 remain pending.
	Applicant’s arguments have been fully considered, but are not persuasive. 	Specifically regarding Applicant’s arguments:	
35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 8, that claims 1-21 under pre-AIA  35 U.S.C. §112, second paragraph or 35 U.S.C. §112(b), as being indefinite for failing to particularly 
	In view of the amended claims, the rejections under 35 USC 112(b) have been withdrawn.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 9, that claims 1, 5, 6, 8, 9, 11, 15, 17, 18, and 20 were rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Pub. No. 2012/0089336 ("Garvey") in view of U.S. Patent No. 8,170,893 ("Rossi"), and claims 2-4, 7, 10, 12-14, 16, 19, and 21 were rejected under 35 U.S.C. §103 as being unpatentable over Garvey, Rossi, and further in view of "A Probabilistic Approach for Reliability and Life Prediction of Electronics in Drilling and Evaluation Tools" ("Kale"). Applicant notes, on page 10, that the claims have been amended to overcome the rejections. Applicant argues, on pages 10-112, that the cited prior art does not does not disclose or suggest determining a proportion of life of the tool based, at least in part, on a measured value of a stress variable, the coefficient for that stress-variable, and the reference lifetime of the tool. The Examiner notes that Applicant’s arguments are directed to elements of the amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 USC 103 above for a complete discussion of the pending claims.
	Applicant’s arguments are fully considered, but are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689